TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2019



                                      NO. 03-19-00235-CV


                                    Darla Goulla, Appellant

                                              v.

            Randy Gool, Gary Gool, Evan Gool and George McAlpine, Appellees




     APPEAL FROM TH26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on April 5, 2019. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.